





Exhibit 10.2
Execution Version









--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
among
POST HOLDINGS, INC.,
certain of its Subsidiaries,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of March 18, 2020

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1. DEFINED TERMS
2
 
 
 
Section 1.1
Definitions
2
Section 1.2
Other Definitional Provisions
9
Section 1.3
Schedule Updates
9
 
 
ARTICLE 2. GUARANTEE
9
 
 
Section 2.1
Guarantee
9
Section 2.2
Rights of Reimbursement, Contribution and Subrogation
10
Section 2.3
Amendments, etc. with respect to the Obligations
12
Section 2.4
Guarantee Absolute and Unconditional
12
Section 2.5
Reinstatement
13
Section 2.6
Payments
13
Section 2.7
Bankruptcy, Etc.
13
Section 2.8
Subordination of Other Obligations
13
Section 2.9
Keepwell
14
 
 
ARTICLE 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
14
 
 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
16
 
 
Section 4.1
Representations in Credit Agreement
16
Section 4.2
Title; No Other Liens
16
Section 4.3
Perfected First Priority Liens
16
Section 4.4
Name; Jurisdiction of Organization, etc.
17
Section 4.5
Intentionally Omitted
17
Section 4.6
Intentionally Omitted
17
Section 4.7
Investment Property
17
Section 4.8
Receivables
18
Section 4.9
Intellectual Property
18
Section 4.10
Commercial Tort Claims
20
 
 
 
ARTICLE 5. COVENANTS
20
 
 
 
Section 5.1
Intentionally Omitted
20
Section 5.2
Delivery and Certificated Securities and Pledged Notes Outside of the Ordinary
Course
20
Section 5.3
Intentionally Omitted
21
Section 5.4
Maintenance of Perfected Security Interest; Further Documentation
21
Section 5.5
Intentionally Omitted
21
Section 5.6
Intentionally Omitted
21
Section 5.7
Investment Property
21
Section 5.8
Intentionally Omitted
22
Section 5.9
Intellectual Property
22
Section 5.10
Commercial Tort Claims
25



i

--------------------------------------------------------------------------------






Section 5.11
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
25
 
 
ARTICLE 6. REMEDIAL PROVISIONS
25
 
 
Section 6.1
Certain Matters Relating to Receivables
25
Section 6.2
Communications with Obligors; Grantors Remain Liable
25
Section 6.3
Pledged Securities
26
Section 6.4
Proceeds to be Turned Over To Administrative Agent
27
Section 6.5
Application of Proceeds
27
Section 6.6
Code and Other Remedies
27
Section 6.7
Registration Rights
29
Section 6.8
Waiver; Deficiency
29
Section 6.9
Intentionally Omitted
29
Section 6.10
IP Licenses
30
 
 
ARTICLE 7. THE ADMINISTRATIVE AGENT
30
 
 
Section 7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
30
Section 7.2
Duty of Administrative Agent
31
Section 7.3
Authorization of Financing Statements
32
Section 7.4
Authority of Administrative Agent
32
Section 7.5
Appointment of Co-Administrative Agents
32
 
 
ARTICLE 8. MISCELLANEOUS
32
 
 
Section 8.1
Amendments in Writing; Amendments to Schedules
32
Section 8.2
Notices
33
Section 8.3
No Waiver by Course of Conduct; Cumulative Remedies
33
Section 8.4
Enforcement Expenses; Indemnification
33
Section 8.5
Successors and Assigns
33
Section 8.6
Set-Off
34
Section 8.7
Counterparts
34
Section 8.8
Severability
34
Section 8.9
Section Headings
34
Section 8.10
Integration/Conflict
34
Section 8.11
GOVERNING LAW
34
Section 8.12
Submission to Jurisdiction; Waivers
35
Section 8.13
Acknowledgments
35
Section 8.14
Additional Grantors
35
Section 8.15
Releases
36
Section 8.16
WAIVER OF JURY TRIAL
36
Section 8.17
No Novation
37





ii

--------------------------------------------------------------------------------






SCHEDULES
1
Notice Addresses of Guarantors
2
Description of Pledged Investment Property
3
Exact Legal Name, Location of Jurisdiction of Organization, Chief Executive
Office
4
[Reserved]
5
Copyrights, Patents, Trademarks and Other Intellectual Property
6
Commercial Tort Claims
7
Filings and Other Actions Required to Perfect Security Interests



EXHIBITS
A-1
Form of [Copyright][Patent][Trademark] Security Agreement
A-2
Form of After-Acquired [Copyright][Patent][Trademark] Security Agreement



ANNEXES
1
Assumption Agreement







iii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
March 18, 2020, among each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), and
BARCLAYS BANK PLC, as administrative agent (in such capacity and together with
its successors in such capacity, the “Administrative Agent”) for (i) the banks
and other financial institutions or entities (the “Lenders”) from time to time
parties to the Second Amended and Restated Credit Agreement, dated as of March
18, 2020 (as amended, restated, supplemented, replaced, or otherwise modified
from time to time, the “Credit Agreement”), among POST HOLDINGS, INC., a
Missouri corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
the Administrative Agent, and (ii) the other Secured Parties (as hereinafter
defined).
W I T N E S S E T H:
WHEREAS, Barclays Bank PLC, as administrative agent, the Borrower and the other
grantors from time to time thereto are parties to the Amended and Restated
Guarantee and Collateral Agreement, dated as of March 28, 2017 (the “Existing
GCA”);
WHEREAS, Barclays Bank PLC, as administrative agent, the Borrower and the other
Grantors hereby amend and restate the Existing GCA into this Agreement;
WHEREAS, the Administrative Agent, the Lenders and the Borrower have entered
into the Credit Agreement, dated as of the date hereof, which amends and
restates the Borrower’s existing Amended and Restated Credit Agreement, dated as
of March 28, 2017, by and among the Administrative Agent, the Lenders and the
Borrower (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds from extensions of credit under the Credit Agreement will
be used (a) to pay the fees, costs and expenses related to the Revolving Credit
Facility, (b) for the ongoing working capital requirements of the Borrower and
its subsidiaries and (c) for working capital, acquisitions, Investments and for
other general corporate purposes not in contravention of any Law or of any Loan
Document;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to (i) the effectiveness of the amendment
and restatement of the Original Credit Agreement into the Credit Agreement and
(ii) the obligation of the Lenders to make their respective extensions of credit
to the Borrower under the Credit Agreement thereafter that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the other Secured Parties to enter into certain hedging and cash
management agreements with the Grantors and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the benefit of the Secured Parties, as
follows:





--------------------------------------------------------------------------------




ARTICLE I.
DEFINED TERMS
Section 1.1    Definitions.    
(a)    Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and capitalized terms used herein but not defined herein nor in the
Credit Agreement shall have the meanings giving to them in the New York UCC,
including but not limited to the following terms (provided that to the extent
the New York UCC is used to define any of the following terms and such term is
defined differently in deferent Articles of the New York UCC, the definition of
such term contained in Article 9 of the New York UCC shall govern): Accounts,
Account Debtor, Authenticate, Certificated Security, Chattel Paper, Commercial
Tort Claim, Commodity Account, Commodity Contract, Commodity Intermediary,
Deposit Account, Documents, Electronic Chattel Paper, Entitlement Order,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instruments, Inventory, Letter of Credit Rights, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.
(b)    The following terms shall have the following meanings:
“After-Acquired Intellectual Property Security Agreement” shall mean an
After-Acquired Copyright Security Agreement, After-Acquired Patent Security
Agreement or After-Acquired Trademark Security Agreement, as applicable,
executed by one or more Grantors pursuant to Section 5.9(m), in substantially
the form of Exhibit A-2.
“Agreement” shall mean this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940.
“Cash Collateral Deposit Accounts” shall mean any Deposit Account pledged to
secure obligations in respect of ordinary course cash management arrangements
and commodity Swap Contracts to the extent permitted under Section 7.01(x) of
the Credit Agreement.
“Collateral” shall have the meaning set forth in Article 3 hereof.
“Collateral Account” shall mean (i) any collateral account established by the
Administrative Agent as provided in Sections 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Sections 2.15 or 8.02 of the
Credit Agreement.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Copyright License” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.


2

--------------------------------------------------------------------------------




“Copyrights” shall mean (but excluding in all cases software licensed to a
Grantor) (i) all domestic and foreign copyrights, whether or not the underlying
works of authorship have been published, including but not limited to copyrights
in software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act) and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 5, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iv) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements and other violations thereof) and (v) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.
“Discharge of the Obligations” shall mean and shall have occurred when (i) all
Obligations shall have been paid in full in cash in immediately available funds
and all other obligations under the Loan Documents shall have been performed
(other than (a) those expressly stated to survive termination, (b) contingent
obligations as to which no claim has been asserted, and (c) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Qualified
Counterparties shall have been made), (ii) no Letters of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements satisfactory to the Issuing Lender shall have
been made) and (iii) all Commitments shall have terminated or expired.
“Excluded Assets” shall mean (i) any fee-owned real property and improvements
and fixtures thereon, and all leasehold interests in real property and
improvements and fixtures thereon, (ii) Excluded Deposit Accounts, (iii) Cash
Collateral Deposit Accounts, (iv) assets of any Unrestricted Subsidiary, (v) any
Equity Interests in (A) any Immaterial Subsidiary, (B) any Unrestricted
Subsidiary, (C) any other non-wholly owned entity (“other non-wholly owned
entity” being defined as any such entity that is an “Excluded Subsidiary”
pursuant to clause (f) of the definition thereof) and (D) any Person other than
wholly-owned Subsidiaries to the extent a pledge of such Equity Interests would
not be permitted by the terms of such entity’s organizational or joint venture
documentation (and the consent of the members, managers or equityholders, as
applicable, has not been obtained), (vi) property owned by any Grantor that is
subject to a purchase money Lien or a Capital Lease permitted under the Credit
Agreement if the agreement pursuant to which such Lien is granted (or the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than the Grantors which has not been obtained as a condition to
the creation of any other Lien on such property, (vii) any permit, lease,
license, contract or agreement to which any Grantor is a party, and any of its
rights or interest thereunder, if and to the extent that a security interest is
prohibited by or in violation of (a) any law, rule or regulation applicable to
such Grantor or (b) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable Law (including the Bankruptcy Code) or principles of
equity); provided, however, that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, and shall
attach immediately to any portion of such lease, license, contract or agreement
not subject to the prohibitions specified in (a) or (b) above; provided,
further, that the exclusions referred to in clause (vii) of this definition
shall not include any Proceeds of any such permit, lease, license, contract or
agreement, (viii) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, to the extent, if any, that, and solely during
the period, if any, in which, the grant of a security interest therein would
impair the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal Law, (ix) all Vehicles (and
all attachments, accessions and parts (including spare parts)), except to the
extent perfected by the filing of a UCC financing statement, (x) all aircraft
(and all attachments, accessions and parts (including spare parts)), (xi) any
asset for which the recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition to perfection thereof, (xii) Equity Interests in any Disregarded
Domestic Subsidiary and Equity Interests


3

--------------------------------------------------------------------------------




consisting of Foreign Subsidiary Voting Stock to the extent a pledge thereof
would cause a Deemed Dividend Problem and (xiii) any asset to the extent the
cost, burden, difficulty or consequence of obtaining or perfecting a security
interest therein outweighs the benefit of a security interest to the Secured
Parties afforded thereby as reasonably determined by the Borrower and the
Administrative Agent.
“Excluded Deposit Account” shall mean, with respect to each Grantor, each (i)
payroll account of such Grantor so long as the funds on deposit therein at any
time do not exceed the then aggregate accrued payroll obligations of such
Grantor, (ii) deposit account maintained in connection with an employee benefit
plan provided to such Grantor’s employees to the extent the funds on deposit
therein are held for the benefit of such Grantor’s employees and are not the
assets of such Grantor, (iii) tax withholding or fiduciary account not otherwise
described in this definition, (iv) offshore investment accounts, (v) overnight
investment accounts, (vi) any accounts of any Grantor holding funds in escrow
with respect to any proposed, pending or consummated Permitted Acquisition or
Investment in the nature of an acquisition, or any accounts of any Grantor
holding funds for the benefit of any insurance carrier of any Grantor, (vii)
accounts for which Grantor is required to give “control” (within the meaning of
the applicable Uniform Commercial Code), including without limitation, executing
and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a control agreement and (viii) petty cash
account of such Grantor provided that the petty cash accounts of the Grantors
shall cease to constitute Excluded Deposit Accounts if the aggregate funds on
deposit in all petty cash accounts of the Grantors taken together exceed
$5,000,000 at any one time.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Foreign Subsidiary Voting Stock” shall mean the voting Equity Interests of any
Foreign Subsidiary which is a Restricted Subsidiary.


4

--------------------------------------------------------------------------------




“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the
State of New York on the Closing Date and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Swap Contracts and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
Authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder and (iv) all rights of such
Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.
“Guarantors” shall mean the collective reference to each Grantor and, for the
avoidance of doubt, shall include the Borrower (only with respect to Secured
Cash Management Obligations of the other Guarantors and the Secured Swap
Obligations of the other Guarantors). For the avoidance of doubt, no Foreign
Subsidiary (or any direct or indirect Subsidiary thereof) or Disregarded
Domestic Subsidiary shall be a Guarantor under this Agreement if it would result
in a Deemed Dividend Problem.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the additional
insured or loss payee thereof).
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement, misappropriation, dilution or other violation or impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, Patent Security Agreement or Trademark Security Agreement, as
applicable, executed by one or more Grantors pursuant to Section 5.9(l), in
substantially the form of Exhibit A-1.
“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in the New York UCC and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes, all Pledged
Equity Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.
“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority or remedies with respect to the Administrative Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “New York UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies.


5

--------------------------------------------------------------------------------




“Obligations” shall mean all Obligations (as defined in the Credit Agreement)
including, without limitation, those arising under Article 2 hereof; provided,
however, that Obligations shall not include any Excluded Swap Obligations.
“Obligee Guarantor” shall have the meaning set forth in Section 2.8.
“Original Credit Agreement” shall have the meaning set forth in the recitals.
“Patent License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
“Patents” shall mean (but excluding in all cases software licensed to a Grantor)
(i) all domestic and foreign patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 5, all certificates of invention or similar
property rights, (ii) all inventions and improvements described and claimed
therein, (iii) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, reexaminations and extensions thereof, and all
improvements thereon, (iv) the right to sue or otherwise recover for any and all
past, present and future infringements and other violations thereof, (v) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringement and other violation thereof)
and (vi) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
“Permitted Exceptions” shall have the meaning set forth in Section 3(a).
“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests, and shall not include any of the
foregoing to the extent it comprises Excluded Assets; and provided further,
however, that in no event shall “Pledged Alternative Equity Interests” include
any Excluded Assets.
“Pledged Commodity Contracts” shall mean all commodity contracts to which any
Grantor is party from time to time; provided, however, that in no event shall
“Pledged Commodity Contracts” include any Excluded Assets.
“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2 (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided,
however, that in no event shall “Pledged Debt Securities” include any Excluded
Assets.
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, however, that in no event shall “Pledged Equity
Interests” include any Excluded Assets.


6

--------------------------------------------------------------------------------




“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that in no event shall “Pledged LLC Interests” include any Excluded
Assets.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 (as
such schedule may be amended from time to time concurrently with the delivery by
the Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable), and all Intercompany Notes at any time issued to any
Grantor; provided, however, that in no event shall “Pledged Notes” include any
Excluded Assets.
“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Section 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided, however, that in no event shall “Pledged Partnership
Interests” include any Excluded Assets.
“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing; provided, however, that in no event shall “Pledged Stock”
include any Excluded Assets.
“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable) and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing;
provided, however, that in no event shall “Pledged Trust Interests” include any
Excluded Assets.


7

--------------------------------------------------------------------------------




“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
“Pledged Security Entitlements” shall mean all security entitlements of any
Grantor; provided, however, that in no event shall “Pledged Security
Entitlements” include any Excluded Assets.
“Proceeds” shall mean all “proceeds” as such term is defined in the New York UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.
“Qualified Counterparty” shall mean each Person who is a counterparty to a
Secured Cash Management Agreement or a Secured Hedge Agreement.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
“Secured Parties” shall mean collectively, the Administrative Agent, the
Lenders, the L/C Issuer, with respect to any Secured Cash Management Agreement,
the Cash Management Banks, with respect to any Secured Hedge Agreement, the
Hedge Banks, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement;
provided that no Hedge Bank or Cash Management Bank shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under this Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.
“Trademarks” shall mean (i) all domestic and foreign trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the foregoing, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements, dilutions and
other violations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements, dilutions and other violations thereof) and (iv) all other rights
of any kind whatsoever accruing thereunder or pertaining thereto.


8

--------------------------------------------------------------------------------




“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.
“Trade Secrets” shall mean (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations or other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Trade Secret Licenses entered into in connection therewith, payments arising out
of any other sale, lease, license or other disposition thereof, and damages and
payments for past, present or future misappropriations and other violations
thereof) and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.
Section 1.2    Other Definitional Provisions.
(a)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Article,
Section and Schedule references are to this Agreement unless otherwise
specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
Section 1.3    Schedule Updates. Notwithstanding anything contained herein to
the contrary, no Grantor shall have any obligation to update any Schedule
attached hereto prior to the delivery of the items required by Section 6.01(b)
of the Credit Agreement for the fiscal quarter ending June 30, 2020.
ARTICLE 2.
GUARANTEE
Section 2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.


9

--------------------------------------------------------------------------------




(b)    Each Guarantor shall be liable under its guarantee set forth in Section
2.1(a), without any limitation as to amount, for all present and future
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Obligations and other future increases in the
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents, the Secured Cash Management Agreements or
the Secured Hedge Agreements on the Closing Date. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under Article 2
hereof shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under Article 2 hereof void or voidable under
applicable law, including, without limitation, fraudulent conveyance law. To
effectuate the foregoing intention, the Administrative Agent and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under the
guarantee set forth in Article 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Article 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Article 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and such
other obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the guaranteed obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then, subject to
Section 2.2(d), such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worth of such
other Guarantors on such date. For purposes of determining the net worth of any
Guarantor in connection with the foregoing, all guarantees of such Guarantor
other than the guarantee under Article 2 hereof will be deemed to be enforceable
and payable after the guaranty under Article 2 hereof. To the fullest extent
permitted by applicable Law, this Section 2.1(b) shall be for the benefit solely
of creditors and representatives of creditors of each Guarantor and not for the
benefit of such Guarantor or the holders of any Equity Interest in such
Guarantor.
(c)    Each Guarantor agrees that Obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.1(b) without impairing the guarantee contained in
this Article 2 or affecting the rights and remedies of any Secured Party
hereunder.
(d)    The guarantee contained in this Article 2 shall remain in full force and
effect until the Discharge of the Obligations.
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Obligations up to the maximum liability of such
Guarantor hereunder until the Discharge of the Obligations.
Section 2.2    Rights of Reimbursement, Contribution and Subrogation. In case
any payment is made on account of the Obligations by any Grantor or is received
or collected on account of the Obligations from any Grantor or its property:
(a)    If such payment is made by the Borrower or from its property, then, if
and to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or a Letter of Credit issued for account
of the Borrower or Secured Hedge Agreement or Secured Cash Management Agreement
entered into by the Borrower, the Borrower shall not be entitled (A) to demand
or enforce reimbursement or contribution in respect of such payment from any
other Grantor or (B) to be subrogated to any claim, interest, right or remedy of
any Secured Party against any other Person, including any other Grantor or its
property.


10

--------------------------------------------------------------------------------




(b)    If such payment is made by a Guarantor (including the Borrower) or from
its property in respect of Obligations of another Guarantor (including the
Borrower), such Guarantor shall be entitled, subject to and upon (but not
before) Discharge of the Obligations, (A) to demand and enforce reimbursement
for the full amount of such payment from such other Guarantor, as applicable and
(B) to demand and enforce contribution in respect of such payment from each
other Guarantor which has not paid its fair share of such payment, as necessary
to ensure that (after giving effect to any enforcement of reimbursement rights
provided hereby) each Guarantor pays its fair share of the unreimbursed portion
of such payment. For this purpose, the fair share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors based on the relative value of
their assets and any other equitable considerations deemed appropriate by the
court.
(c)    If and whenever any right of reimbursement or contribution becomes
enforceable by any Grantor against any other Grantor under Sections 2.1(b),
2.2(a) or 2.2(b), such Grantor shall be entitled, subject to and upon (but not
before) Discharge of the Obligations, to be subrogated (equally and ratably with
all other Grantors entitled to reimbursement or contribution from any other
Grantor as set forth in this Section 2.2) to any security interest that may then
be held by the Administrative Agent upon any Collateral granted to it in this
Agreement. Such right of subrogation shall be enforceable solely after Discharge
of the Obligations and solely against the Grantors, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.
(d)    All rights and claims arising under Section 2.1(b) or this Section 2.2 or
based upon or relating to any other right of reimbursement, indemnification,
contribution or subrogation that may at any time arise or exist in favor of any
Grantor as to any payment on account of the Obligations made by it or received
or collected from its property shall be fully subordinated in all respects prior
to the Discharge of the Obligations. Until Discharge of the Obligations, no
Grantor shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to any Grantor in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
person making such payment or distribution directly to the Administrative Agent,
for application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.
(e)    The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectability of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.


11

--------------------------------------------------------------------------------




(f)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).
Section 2.3    Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by any Secured Party, and the Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith or with any of the other Obligations may be amended,
modified, supplemented or terminated, in whole or in part and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released, in each case, in accordance with the terms of this Agreement and the
other Loan Documents. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantee contained in this Article 2 or any property
subject thereto.
Section 2.4    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Article 2 or acceptance of the guarantee contained
in this Article 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article 2;
and all dealings between the Borrower and any of the other Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Article 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder) which may at any time be available to or be asserted by
the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such other Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Grantor for the
Obligations, or of such other Guarantor under the guarantee contained in this
Article 2, in bankruptcy or in any other instance other than Discharge of the
Obligations. When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrower, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.


12

--------------------------------------------------------------------------------




Section 2.5    Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
Section 2.6    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office as specified in the Credit Agreement.
Section 2.7    Bankruptcy, Etc.
(a)    Until Discharge of the Obligations, no Guarantor shall, without the prior
written consent of the Administrative Agent, commence or join with any other
person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Guarantor or by any
defense which the Borrower or any Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Obligations if such case or proceeding had not been
commenced) shall be included in the Obligations guaranteed hereby because it is
the intention of the Guarantors and Secured Parties that the Obligations which
are guaranteed by the Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower or any other
Guarantor of any portion of such Obligations. The Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar person to pay the Administrative Agent, or allow the
claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.
Section 2.8    Subordination of Other Obligations. Any Indebtedness of the
Borrower or any other Guarantor now or hereafter held by any other Guarantor
(the “Obligee Guarantor”) whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor upon the occurrence and during the continuance
of an Event of Default shall be held in trust for the Administrative Agent on
behalf of the Secured Parties and shall forthwith be paid over to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Obligations but without affecting, impairing or limiting in
any manner the liability of the Obligee Guarantor under any other provision
hereof.


13

--------------------------------------------------------------------------------




Section 2.9    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Grantor
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.9 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.9, or
otherwise under this Guaranty, as it relates to such Grantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until Discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.9
constitute, and this Section 2.9 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE 3.
GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
(a)    Each Grantor hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in all of the personal property of
such Grantor, including, without limitation, the following property, in each
case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Contracts;
(iv)    all Deposit Accounts;
(v)    all Documents;
(vi)    all Equipment;
(vii)    all General Intangibles;
(viii)    all Instruments;
(ix)    all Insurance;
(x)    all Intellectual Property;


14

--------------------------------------------------------------------------------




(xi)    all Inventory;
(xii)    all Investment Property;
(xiii)    all Letter of Credit Rights;
(xiv)    all Money;
(xv)    all Vehicles;
(xvi)    all Goods not otherwise described above;
(xvii)    any Collateral Account;
(xviii)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;
(xix)    Commercial Tort Claims now or hereafter described on Schedule 6; and
(xx)    to the extent not otherwise included, all other personal property of the
Grantor and all Proceeds and products accessions, rents and profits of any and
all of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets. Further, (A) no Grantor
shall be required to take any action with respect to the perfection of security
interests in (a) any asset specifically requiring perfection through a control
agreement or other control arrangements other than in respect of Pledged Equity
Interests and Investment Property to the extent required by Section 5.2 below,
(b) aircraft and Vehicles and other assets subject to certificates of title,
except, in each of the foregoing cases, to the extent a security interest
therein can be perfected by filing a UCC financing statement (and, for the
avoidance of doubt, no Grantor shall be obligated to note any Lien on a
certificate of title or similar document), (c) Letter of Credit Rights to the
extent that a security interest therein cannot be perfected as supporting
obligations on the primary collateral by filing a UCC financing statement, and
(d) the Excluded Assets, (B) no Grantor shall be required to seek or obtain any
landlord lien waiver, estoppel, warehousemen waiver or other collateral access
or similar letter agreement, and (C) no Grantor shall be required to take
actions to perfect the security interests of the Administrative Agent with
respect to any Collateral for which security interests are perfected by a method
other than the filing of a financing statement unless this Agreement expressly
requires such Grantor to take such perfection action (the “Permitted
Exceptions”).
(b)    Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
Receivables, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Administrative
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests and (iii)
the exercise by the Administrative Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.


15

--------------------------------------------------------------------------------




ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Secured Parties on the Closing Date and on the date of each Credit
Extension as contemplated by Section 4.02 of the Credit Agreement (except, for
avoidance of doubt, in each case to the extent that such representations and
warranties specifically refer to an earlier date or the Closing Date, in which
case they shall be true and correct as of such earlier date or the Closing Date,
as applicable):
Section 4.1    Representations in Credit Agreement. The representations and
warranties set forth in Article 5 of the Credit Agreement as they relate to such
Grantor or to the Loan Documents to which such Grantor is a party, each of which
is hereby incorporated herein by reference, are true and correct, in all
material respects, except for representations and warranties (i) expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (ii) that are qualified as to “materiality”, “Material Adverse
Effect” or similar language, in which case such representations and warranties
shall be true and correct (after giving effect to any qualification therein) in
all respects and the Secured Parties shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.1, be deemed to be a reference to such Grantor’s
knowledge.
Section 4.2    Title; No Other Liens. Such Grantor owns each item of the
Collateral free and clear of any and all Liens, including, without limitation,
Liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as Grantor under a security agreement entered into by another
Person, except for Permitted Liens. Except with respect to Permitted Liens, no
financing statement, with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement or as are permitted by the Credit Agreement.
Section 4.3    Perfected First Priority Liens. Other than with respect to the
Permitted Exceptions, the security interests granted pursuant to this Agreement
(i) upon completion of the filings and other actions specified on Schedule 7
(all of which, in the case of all filings and other documents referred to on
said Schedule 7, have been delivered to the Administrative Agent duly completed
and executed (where applicable) in form suitable for filing, and may be filed by
the Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof and (ii) are prior to all other Liens on the Collateral
except for Permitted Liens. Other than with respect to the Permitted Exceptions,
without limiting the foregoing, each Grantor has taken all actions necessary in
accordance with the Loan Documents to establish the Administrative Agent’s
“control” (within the meanings of Section 8-106 and 9-106 of the New York UCC)
over any portion of the Investment Property constituting Certificated Securities
or Uncertificated Securities (each as defined in the New York UCC) to the extent
required by Section 5.2.


16

--------------------------------------------------------------------------------




Section 4.4    Name; Jurisdiction of Organization, etc. On the Closing Date,
such Grantor’s exact legal name (as indicated on the public record of such
Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and, if such Grantor
is not a registered organization (as defined in the UCC), the location of such
Grantor’s chief executive office are specified on Schedule 3. On the Closing
Date, each Grantor is organized solely under the law of the jurisdiction so
specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Except as specified on Schedule 3, on the
Closing Date, it has not changed its name, jurisdiction of organization, chief
executive office (in the case of any Grantor that is not a registered
organization (as defined in the UCC)) or its type of entity in any way (e.g. by
merger, consolidation, change in corporate form or otherwise) within the past
five years and, except with respect to Permitted Liens, is not currently bound
(whether as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated.
Section 4.5    Intentionally Omitted.
Section 4.6    Intentionally Omitted.
Section 4.7    Investment Property.
(a)    Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable) sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests,” “Pledged Partnership
Interests” and “Pledged Trust Interests,” respectively, all of the Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests owned by any Grantor and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such Schedule. Schedule
2 hereto (as such schedule may be amended from time to time concurrently with
the delivery by the Borrower of the items required by Sections 6.01(a) and
6.01(b) of the Credit Agreement, as applicable) sets forth under the heading
“Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt Securities
and Pledged Notes owned by any Grantor with a face value, in each case, in
excess of $15,000,000, and all of such Pledged Debt Securities and Pledged Notes
have been, to Grantor’s knowledge (although no knowledge qualifier shall be
applicable to any Pledged Debt Securities and Pledged Notes issued by a Grantor
or any Subsidiary thereof) duly authorized, authenticated or issued, and
delivered and are the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms and is not in default and constitute
all of the issued and outstanding inter-company indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor. Each Grantor is the sole entitlement holder or customer of each
“Securities Accounts,” “Commodities Accounts,” and “Deposit Accounts” owned by
it, and such Grantor has not consented to, and has no knowledge of, any Person
having “control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the
New York UCC) over, or any other interest in, any such Securities Account,
Commodity Account or Deposit Account (other than an Excluded Account) or any
securities, commodities or other property credited thereto, except Permitted
Liens and except to the extent constituting Excluded Assets.
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any such Equity
Interests that are Excluded Assets.
(c)    All of the shares of the Pledged Equity Interests have been duly and
validly issued and, if applicable, are fully paid and nonassessable.


17

--------------------------------------------------------------------------------




(d)    As of the Closing Date, the terms of the limited liability company or
operating agreement or partnership agreement that governs any uncertificated
Pledged LLC Interests or Pledged Partnership Interests, respectively, do not
provide certificates for such interests and do not provide that such interests
are securities governed by the Uniform Commercial Code of any jurisdiction.
(e)    [Reserved].
(f)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
Section 4.8    Receivables. On the Closing Date, no amount in excess of
$7,500,000 individually or $15,000,000 in the aggregate payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument which
has not been delivered to the Administrative Agent in accordance with Section
5.2. To the knowledge of each Grantor, each Receivable of such Grantor at the
time of its creation (i) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except with respect
to rebates, refunds, returns and allowances in the ordinary course of business
with respect to damaged merchandise and disputes arising in the ordinary course
of business) and (iv) is in compliance in all material respects with all
applicable Laws.
Section 4.9    Intellectual Property.
(a)    Schedule 5 lists all issued Patents and Patent applications, registered
Trademarks and Trademark applications, and registered Copyrights and Copyright
applications owned by such Grantor (such Intellectual Property, together with
all other Intellectual Property owned by such Grantor (with respect to each
Grantor, such Grantor’s “Grantor Intellectual Property”), in each case which is
material to the business of the Borrower and its Restricted Subsidiaries taken
as a whole and owned by a given Grantor (with respect to each Grantor, such
Grantor’s “Material Grantor Intellectual Property”)) on the Closing Date. Except
as set forth in Schedule 5, on the Closing Date, such Grantor is the exclusive
owner of the entire and unencumbered right, title and interest in and to the
Material Grantor Intellectual Property and is otherwise entitled to use all such
Material Grantor Intellectual Property, subject only to the license terms of the
licensing or franchise agreements referred to in paragraph (c) below.
(b)    All Material Grantor Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and to the knowledge of such
Grantor, neither the operation of such Grantor’s business as currently conducted
nor the use of the Material Grantor Intellectual Property in connection
therewith infringe, misappropriate, dilute or otherwise violate the intellectual
property rights of any other Person, except in such cases where it could not
reasonably be expected to have a Material Adverse Effect.
(c)    On the Closing Date, except as set forth in Schedule 5, there are no
other agreements, orders or judgments which impair the use of any Material
Grantor Intellectual Property, except in such cases where it could not
reasonably be expected to have a Material Adverse Effect.
(d)    The rights of such Grantor in or to the Material Grantor Intellectual
Property do not infringe, misappropriate, dilute or otherwise violate the rights
of any third party, and no claim has been asserted that the use of any Material
Grantor Intellectual Property does or may infringe, misappropriate, dilute or
otherwise violate the rights of any third party, in either case, which
infringement, misappropriation, dilution or other violation could reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor,
there is currently no infringement, misappropriation, dilution or unauthorized
use of any item of Material Grantor Intellectual Property that could reasonably
be expected to have a Material Adverse Effect.


18

--------------------------------------------------------------------------------




(e)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity or enforceability of, or such
Grantor’s rights in, any Material Grantor Intellectual Property in any respect
that could reasonably be expected to have a Material Adverse Effect. Such
Grantor is not aware of any uses of any item of Material Grantor Intellectual
Property that could reasonably be expected to lead to such item becoming invalid
or unenforceable including, without limitation, unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses that could reasonably be
expected to have a Material Adverse Effect.
(f)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened (i) seeking to limit or question the validity of any Material Grantor
Intellectual Property or such Grantor’s ownership interest therein that could
reasonably be expected to have a Material Adverse Effect, (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by
such Grantor infringe any patent, trademark, copyright or any other right of any
third party that could reasonably be expected to have a Material Adverse Effect,
or (iii) alleging that any such Material Grantor Intellectual Property is being
licensed, sublicensed or used in violation of any patent, trademark, copyright
or any other right of any third party, that could reasonably be expected to have
a Material Adverse Effect. To the knowledge of such Grantor, no Person is
engaging in any activity that infringes, misappropriates, dilutes or otherwise
violates the Material Grantor Intellectual Property or upon the rights of such
Grantor therein and that could reasonably be expected to have a Material Adverse
Effect. The consummation of the transactions contemplated by this Agreement will
not result in the termination or impairment of any of the Material Grantor
Intellectual Property except in such cases where it could not reasonably be
expected to have a Material Adverse Effect.
(g)    With respect to each Copyright License, Trademark License and Patent
License to which such Grantor is a party, except in such cases where it could
not reasonably be expected to have a Material Adverse Effect: (i) such license
is valid and binding and in full force and effect, (ii) to the extent any such
Copyright License, Trademark License or Patent License is not Excluded Assets
such license will not cease to be valid and binding and in full force and effect
on terms identical to those currently in effect as a result of the rights and
interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license, (iii)  such Grantor has not
received any notice of a breach or default under such license and (iv) such
Grantor is not in breach or default in any material respect, and no event has
occurred that, with notice and/or lapse of time, would constitute such a
material breach or default or permit termination, modification or acceleration
under such license that could reasonably be expected to have a Material Adverse
Effect.
(h)    On the Closing Date, except as set forth in Schedule 5, or except which
could not reasonably be expected to have a Material Adverse Effect, such Grantor
has performed all acts and has paid all required fees and taxes to maintain each
and every item of Material Grantor Intellectual Property in full force and
effect and has made commercially reasonable efforts to protect and maintain its
interest therein except in such cases where such Grantor has determined in its
reasonable business judgment to no longer maintain any such item of Material
Grantor Intellectual Property. Such Grantor has, where practical, used statutory
notice in marking in connection with its use of each Patent, Trademark and
Copyright included in the Material Grantor Intellectual Property except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.


19

--------------------------------------------------------------------------------




(i)    [Reserved].
(j)     Such Grantor has made all filings and recordations necessary, in its
reasonable business judgment, to adequately protect its interest in its Material
Grantor Intellectual Property including, without limitation, recordation of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent offices,
and recordation of any of its interests in the Copyrights with the United States
Copyright Office and in corresponding national and international copyright
offices except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(k)    Such Grantor has taken all commercially reasonable steps to use
consistent standards of quality in the manufacture, distribution and sale of all
products sold and provision of all services provided under or in connection with
any item of Material Grantor Intellectual Property and has taken all
commercially reasonable steps to ensure that all licensed users of any kind of
Material Grantor Intellectual Property use such consistent standards of quality
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(l)    No Grantor is subject to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any Grantor Intellectual Property material to the business of the
Borrower and its Restricted Subsidiaries and that could reasonably be expected
to have a Material Adverse Effect.
Section 4.10    Commercial Tort Claims. No Grantor has any commercial tort
claims in excess of $20,000,000 other than those described on Schedule 6, which
shall be amended by the Borrower from time to time concurrently with the
delivery by the Borrower of the items required by Sections 6.01(a) and 6.01(b)
of the Credit Agreement, as applicable, to reflect any additional commercial
tort claims arising since such schedule was last delivered.
ARTICLE 5.
COVENANTS
Each Grantor covenants to and agrees with the Secured Parties that, from and
after the date of this Agreement until the Discharge of the Obligations:
Section 5.1    Intentionally Omitted.
Section 5.2    Delivery and Certificated Securities and Pledged Notes Outside of
the Ordinary Course.
(a)    If any of the Collateral having a fair market value or in a principal
amount in excess of $15,000,000 individually is or shall become evidenced or
represented by any Instrument, Certificated Security or Pledged Note, such
Instrument, Certificated Security (other than checks received in the ordinary
course of business) or Pledged Note, as applicable, shall be delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable.
(b)    If any Pledged Equity Interest is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall cause the Issuer
thereof to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form reasonably satisfactory to the
Administrative Agent.


20

--------------------------------------------------------------------------------




(c)    [Reserved].
(d)    [Reserved].
(e)    Subject to the terms hereof, in addition to and not in lieu of the
foregoing, if any Issuer of any Investment Property is organized under the laws
of, or has its chief executive office in, a jurisdiction outside of the United
States, each Grantor shall take such additional actions, including, without
limitation, causing the Issuer to register the pledge on its books and records,
as may be necessary or advisable or as may be reasonably requested by the
Administrative Agent, under the laws of such jurisdiction, to insure the
validity, perfection and priority of the security interest of the Administrative
Agent.
Section 5.3    Intentionally Omitted.
Section 5.4    Maintenance of Perfected Security Interest; Further
Documentation.
(a)    Other than with respect to the Permitted Exceptions, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.3 hereof and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than the holders of Permitted Liens.
(b)    Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
Section 5.5    Intentionally Omitted.
Section 5.6    Intentionally Omitted.
Section 5.7    Investment Property.
(a)    If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Equity Interest of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of or other ownership
interests in the Pledged Securities, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same to the Administrative
Agent in the exact form received, duly endorsed by such Grantor to the
Administrative Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations concurrently with the delivery by the Borrower of
the items required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as
applicable. Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer (unless (x) such liquidation or
dissolution was not prohibited by the Credit Agreement, or (y) no Event of
Default shall have occurred and be continuing) shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor (unless (x) arising from a liquidation or dissolution
that was not prohibited by the Credit Agreement, or (y) no Event of Default
shall have occurred and be continuing), such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.


21

--------------------------------------------------------------------------------




(b)    [Reserved].
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent in writing
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable, of the occurrence of
any of the events described in Section 5.7(a) hereof with respect to the Pledged
Securities issued by it and (iii) the terms of Sections 6.3(c) and 6.7 hereof
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Sections 6.3(c) or 6.7 hereof with respect to the
Pledged Securities issued by it. In addition, each Grantor which is either an
Issuer or an owner of any Pledged Security hereby consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent for the benefit of the Secured Parties and to the transfer in compliance
with the Loan Documents and all applicable laws of any Pledged Security to the
Administrative Agent or its nominee during the continuance of an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security.
Section 5.8     Intentionally Omitted.
Section 5.9    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) will (i) continue to
use each Trademark included in the Grantor Intellectual Property other than
those Trademarks no longer deemed necessary or desirable in such Grantor’s
reasonable business judgment (“Grantor Trademarks”) on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Grantor Trademarks
in full force free from any claim of abandonment for non-use except where the
failure to so use could not reasonably be expected to have a Material Adverse
Effect, (ii) maintain as in the past the quality of products and services
offered under such Grantor Trademarks and take all reasonably necessary steps to
ensure that all licensed users of such Grantor Trademarks maintain as in the
past such quality except where the failure to so maintain could not reasonably
be expected to have a Material Adverse Effect and (iii) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Grantor Trademark may become invalidated or materially impaired in
any way except where the failure to take such action or such inaction could not
reasonably be expected to have a Material Adverse Effect.
(b)    Such Grantor (either itself or through licensees) will not knowingly do
any act, or omit to do any act, whereby any Patent included in the Grantor
Intellectual Property other than those Patents no longer deemed necessary or
desirable in such Grantor’s reasonable business judgment (collectively, “Grantor
Patents”) may become forfeited, abandoned or dedicated to the public except
where the failure to take such action or such inaction could not reasonably be
expected to have a Material Adverse Effect.


22

--------------------------------------------------------------------------------




(c)    Such Grantor (either itself or through licensees) (i) will in its
reasonable business judgment, employ each Copyright included in the Grantor
Intellectual Property other than those Copyrights no longer deemed necessary or
desirable in such Grantor’s reasonable business judgment (collectively, “Grantor
Copyrights”) except where the failure to take such action or such inaction could
not reasonably be expected to have a Material Adverse Effect and (ii) will not
(and will not permit any licensee or sublicensee thereof to) knowingly do any
act or knowingly omit to do any act whereby any Grantor Copyrights may become
invalidated or otherwise impaired, except in such circumstances that could not
reasonably be expected to have a Material Adverse Effect. Such Grantor will not
(either itself or through licensees) knowingly do any act whereby Grantor
Copyrights may fall into the public domain, except as could not reasonably be
expected to have a Material Adverse Effect.
(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly infringes, misappropriates, dilutes or otherwise violates the
intellectual property rights of any other Person except where such use could not
reasonably be expected to have a Material Adverse Effect.
(e)    Such Grantor (either itself or through licensees) will, where practical,
use statutory notice marking in connection with the use of each Patent,
Trademark and Copyright owned by such Grantor except where the failure to use
such notices could not reasonably be expected to have a Material Adverse Effect.
(f)    Such Grantor will notify the Secured Parties promptly if it knows that
any application or registration relating to any Grantor Intellectual Property
has become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any Grantor Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same, except for circumstances which could not
reasonably be expected to have a Material Adverse Effect.
(g)    Following such Grantor’s acquisition or creation of any copyrightable
work, invention, trademark or other similar property that is material to the
business of Grantor, such Grantor will, if consistent with its reasonable
business judgment, apply for registration thereof with the United States
Copyright Office, the United States Patent and Trademark Office or other
appropriate office.
(h)    Such Grantor will take steps, in its reasonable business judgment,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application in respect of (and to obtain the relevant
registration in respect of) and to maintain each registration in respect of,
Grantor Intellectual Property, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by the
United States Patent and Trademark Office and the United States Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(i)    Promptly following any Grantor having knowledge of any of the following,
such Grantor shall notify the Administrative Agent of (i) any Trade Secrets of
such Grantor having been used, divulged, disclosed or appropriated to the
detriment of such Grantor for the benefit of any other Person, (ii) any
employee, independent contractor or agent of such Grantor having misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor, and
(iii) any employee, independent contractor or agent of such Grantor being in
default or breach of any term of any employment agreement, non-disclosure
agreement, assignment of inventions agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of such Grantor’s Intellectual Property, except where any of the foregoing could
not reasonably be expected to have a Material Adverse Effect.


23

--------------------------------------------------------------------------------




(j)    In the event that any Material Grantor Intellectual Property is known by
any such Grantor to be infringed, misappropriated or diluted by a third party,
such Grantor shall take such actions (or choose not to take any action) as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Material Grantor Intellectual Property.
(k)    Such Grantor agrees that, should it, (x) either by itself or through any
agent, employee, licensee or designee, file an application for the registration
or issuance of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or in any political subdivision of any of the
foregoing or (y) otherwise obtain an ownership interest in any item of
Intellectual Property which is not now a part of the Collateral (the
“After-Acquired Intellectual Property”), (i) the provisions of Article 3 shall
automatically apply thereto, (ii) any such After-Acquired Intellectual Property,
and in the case of Trademarks, the goodwill of the business connected therewith
or symbolized thereby, shall automatically become part of the Collateral and
(iii) only with respect to After-Acquired Intellectual Property consisting of
issued Patents and pending Patent applications, registered Trademarks and
applications for the registration of Trademarks, and registered Copyrights and
applications to register Copyrights, it or the Borrower shall provide the
Administrative Agent, at the time of and concurrent with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable, for the period in which such Grantor acquires such
ownership interest (or such longer period of time as may be agreed to by the
Administrative Agent in its sole discretion), with an amended Schedule 5 hereto
and take the actions specified in Section 5.9(m) hereof with respect to such
Intellectual Property in the United States or Canada.
(l)    Such Grantor agrees to execute one or more Intellectual Property Security
Agreements, as applicable, with respect to Collateral consisting of its
registered Copyrights and applications to register Copyrights, registered
Trademarks and applications for the registration of Trademarks, and issued
Patents and pending Patent applications, in order to record the security
interest granted herein to the Administrative Agent for the benefit of the
Secured Parties with the United States Patent and Trademark Office, the United
States Copyright Office and/or the Canadian Intellectual Property Office, as
applicable. For the avoidance of doubt, no Grantor shall be obligated to execute
an Intellectual Property Security Agreement with respect to its Copyrights
Licenses, Trademarks Licenses, Patents Licenses or Trade Secret Licenses.
(m)    Such Grantor agrees to execute one or more After-Acquired Intellectual
Property Security Agreements with respect to its After-Acquired Intellectual
Property consisting of its registered Copyrights and applications to register
Copyrights, registered Trademarks and applications for the registration of
Trademarks, and issued Patents and pending Patent applications, in order to
record the security interest granted herein to the Administrative Agent for the
benefit of the Secured Parties with the United States Patent and Trademark
Office, the United States Copyright Office and/or the Canadian Intellectual
Property Office, as applicable. For the avoidance of doubt, no Grantor shall be
obligated to execute an Acquired-Acquired Intellectual Property Security
Agreement with respect to its Copyrights Licenses, Trademarks Licenses, Patents
Licenses or Trade Secret Licenses.
(n)    Such Grantor shall take commercially reasonable steps as it determines in
its reasonable business judgment to protect the secrecy of all Trade Secrets
included in the Material Grantor Intellectual Property.


24

--------------------------------------------------------------------------------




Section 5.10    Commercial Tort Claims. If any Grantor shall at any time after
the date of this Agreement acquire or become the beneficiary of a commercial
tort claim in excess of $20,000,000, such Grantor shall provide the
Administrative Agent with an amended Schedule 6 hereto describing the details
thereof concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable.
Section 5.11    Changes in Locations, Name, Jurisdiction of Incorporation, etc.
Such Grantor will not (i) except as set forth in clause (ii) below, change its
legal name, jurisdiction of organization (or, if not a registered organization
(as defined in the UCC), the location of its chief executive office) from that
referred to in Schedule 3 (as supplemented from time to time by an Assumption
Agreement) or (ii) change its legal name or jurisdiction of organization to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading, in each case, unless
such Grantor (x) provides the Administrative Agent with written notice promptly
(not to exceed 30 days unless the Administrative Agent in its sole discretion
agrees to a longer period of time) following such change and (y) promptly
authorizes the Administrative Agent to make all filings required under the UCC
or other applicable law and takes all other actions reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein (other than with respect to Permitted
Exceptions).
ARTICLE 6.
REMEDIAL PROVISIONS
Section 6.1    Certain Matters Relating to Receivables.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5 hereof, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
Section 6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables.


25

--------------------------------------------------------------------------------




(b)    After the occurrence and during the continuance of an Event of Default,
(i) the Administrative Agent may notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Administrative Agent therein and (ii) the Administrative Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 6.3    Pledged Securities.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b) hereof, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, unless prohibited by the Credit Agreement, and
to exercise all voting and corporate rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would impair in any
material respect the Collateral taken as a whole or which would result in an
Event of Default.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of its
intent to exercise its rights under this Section 6.3(b): (i) all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease and all such rights shall thereupon become vested in the Administrative
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights
and (ii) the Administrative Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of the Investment Property to its name
or the name of its nominee or agent. In addition, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. If an Event of Default shall
occur and be continuing, in order to permit the Administrative Agent to exercise
the voting and other consensual rights which it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions which it
may be entitled to receive hereunder each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and each Grantor acknowledges
that the Administrative Agent may utilize the power of attorney set forth
herein.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) if an Event of Default shall have
occurred and be continuing, at Administrative Agent’s request, without any other
or further instructions from such Grantor, pay any dividends or other payments
with respect to the Pledged Securities directly to the Administrative Agent.


26

--------------------------------------------------------------------------------




Section 6.4    Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Secured Parties specified in Section 6.1 hereof with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its rights pursuant to
this Section 6.4, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5 hereof.
Section 6.5    Application of Proceeds. At such intervals as may be mutually
agreed in writing upon by the Borrower and the Administrative Agent, or, if an
Event of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may, notwithstanding
the provisions of Section 2.12(g) of the Credit Agreement, apply all or any part
of the net Proceeds (after deducting fees and expenses as provided in
Section 6.6 hereof) constituting Collateral realized through the exercise by the
Administrative Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Article 2, in
payment of the Obligations in the following order:
First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents, any Secured Hedge Agreements,
and any Cash Management Agreements;
Second, to the Administrative Agent, for application by it towards payment of
all other amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance of such Proceeds remaining after Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
Section 6.6    Code and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable Law or in equity. If an Event of Default shall occur and be
continuing, without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
If an Event of Default shall occur and be continuing, each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by Law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. For purposes of
bidding and making settlement or payment of the purchase


27

--------------------------------------------------------------------------------




price for all or a portion of the Collateral sold at any such sale made in
accordance with the New York UCC or other applicable laws, including, without
limitation, the Bankruptcy Code, the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing), shall be entitled to credit bid and
use and apply the Obligations (or any portion thereof) as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent at
such sale, such amount to be apportioned ratably to the Obligations of the
Secured Parties in accordance with their pro rata share of such Obligations.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable Law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by Law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process.
(b)    The Administrative Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable Law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by it of any rights hereunder.


28

--------------------------------------------------------------------------------




(c)    In the event of any Disposition of any of the Grantor’s Intellectual
Property in accordance with this Section 6.6, the goodwill of the business
connected with and symbolized by any Trademarks subject to such Disposition
shall be included, and the applicable Grantor shall supply the Administrative
Agent or its designee with any documents and things embodying Grantor’s know-how
and expertise relating to the manufacture, distribution, advertising and sale of
products or the provision of services relating to any Intellectual Property
subject to such Disposition, and such Grantor’s customer lists and other records
and documents relating to such Grantor Intellectual Property and to the
manufacture, distribution, advertising and sale of such products and services.
Section 6.7    Registration Rights.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other reasonable acts as are necessary to make such sale or sales of all or
any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other applicable requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.
Section 6.8    Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.
Section 6.9    Intentionally Omitted.


29

--------------------------------------------------------------------------------




Section 6.10    IP Licenses. If an Event of Default shall occur and be
continuing, for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Article 6 (including in order to take possession
of, collect, receive, assemble, process, appropriate, remove, realize upon,
sell, assign, license out, convey, transfer or grant options to purchase any
Collateral), each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive, and assignable
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use, practice, sublicense and otherwise
exploit any and all Intellectual Property now owned or held (if licensed, to the
extent permitted by such license) or hereafter acquired or held by such Grantor
(which license shall include access to all media in which any of the licensed
items may be recorded or stored and to all software and programs used for the
compilation or printout thereof).
ARTICLE 7.
THE ADMINISTRATIVE AGENT
Section 7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following if an Event of Default shall occur and be
continuing:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise reasonably deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


30

--------------------------------------------------------------------------------




(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b) below, it
will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making written
demand on the Grantor and the Grantor failing to reasonably promptly comply
therewith.
(c)    [Reserved].  
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until Discharge of the Obligations.
Section 7.2    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.


31

--------------------------------------------------------------------------------




Section 7.3    Authorization of Financing Statements. Each Grantor acknowledges
that pursuant to Section 9-509(b) of the New York UCC and any other applicable
Law, each Grantor authorizes the Administrative Agent to file or record
financing or continuation statements, and amendments thereto, and other filing
or recording documents or instruments with respect to the Collateral in such
form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent on behalf of the Secured Parties under this Agreement.
Each Grantor agrees that such financing statements may describe the collateral
in the same manner as described in the Security documents or as “all assets” or
“all personal property” of a Grantor, whether now owned or hereafter existing or
acquired by such Grantor or such other description as the Administrative Agent,
in its sole judgment, determines is necessary or advisable. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
Section 7.4    Authority of Administrative Agent.
(a)    Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
(b)    The Administrative Agent has been appointed to act as Administrative
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement.
Section 7.5    Appointment of Co-Administrative Agents. At any time or from time
to time, in order to comply with any requirement of Law, the Administrative
Agent may appoint another bank or trust company or one of more other persons,
either to act as co-agent or agents on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).
ARTICLE 8.
MISCELLANEOUS
Section 8.1    Amendments in Writing; Amendments to Schedules. None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.01 of the Credit
Agreement. Each of the Schedules hereto may be amended or supplemented by any
Grantor at any time by providing written notice of such amendment or supplement
to the Administrative Agent, and in such case such schedule shall be deemed to
be amended and supplemented as of the date of such written notice.


32

--------------------------------------------------------------------------------




Section 8.2    Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 as updated from time to
time by any Grantor by providing notice to Administrative Agent in accordance
with Section 10.02 of the Credit Agreement.
Section 8.3    No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
Section 8.4    Enforcement Expenses; Indemnification.
(a)    To the extent the Borrower would be required by the Credit Agreement,
each Grantor agrees to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in Article 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.
(b)    To the extent the Borrower would be required by the Credit Agreement,
each Grantor agrees to pay, and to save the Secured Parties harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.
(c)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.04 of the Credit Agreement.
(d)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
(e)    Each Grantor agrees that the provisions of Section 3.01 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
Section 8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and permitted assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
any such assignment, transfer or delegation without such consent shall be null
and void.


33

--------------------------------------------------------------------------------




Section 8.6    Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party (other than any Hedge Bank or Cash Management Bank) at any time and from
time to time while an Event of Default shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as such party may
elect, against and on account of the obligations and liabilities of such Grantor
to such party hereunder and claims of every nature and description of such party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such party may elect,
whether or not any party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party (other than any Hedge Bank or Cash Management Bank) shall notify such
Grantor promptly of any such set-off and the application made by such party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party (other than any Hedge Bank or Cash Management Bank) under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which such party may have.
Section 8.7    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Section 8.8    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 8.9    Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
Section 8.10    Integration/Conflict. This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the other Secured Parties with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
Section 8.11    GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH
THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


34

--------------------------------------------------------------------------------




Section 8.12    Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Courts of the State of New York sitting in the borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof;
(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable Law, in such federal court;
(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law and that nothing in this agreement or in any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantor or its Properties in the courts of any
jurisdiction;
(d)    waives, to the fullest extent permitted by applicable Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section (and
irrevocably waives to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);
(e)    consents to service of process in the manner provided for in Section
10.02 of the Credit Agreement (and agrees that nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law); and
(f)    waives, to the maximum extent not prohibited by Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
Section 8.13    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
Section 8.14    Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.


35

--------------------------------------------------------------------------------




Section 8.15    Releases.
(a)    At such time as there has been a Discharge of the Obligations, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall promptly deliver to such Grantor any Collateral held
by the Administrative Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
(b)    If any of the Collateral shall be Disposed of by any Grantor to a person
other than another Grantor in a transaction not prohibited by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral. At the request and sole expense of the
Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that of all the Equity Interests of such Subsidiary
Guarantor shall be Disposed of to a person other than another Grantor in a
transaction not prohibited by the Credit Agreement; provided that, in the case
of a Disposition (which excludes, for the avoidance of doubt, the designation of
a Guarantor as an Unrestricted Subsidiary), the Borrower shall have delivered to
the Administrative Agent, at least five (5) Business Days (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion)
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the Disposition
in reasonable detail, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith. If any Grantor is designated as an Unrestricted Subsidiary
in accordance with the Credit Agreement, or otherwise ceases to be a Restricted
Subsidiary (including by way of liquidation, merger, amalgamation or
dissolution) in a transaction permitted by the Credit Agreement, such Grantor
and all Equity Interests in such Grantor pledged hereunder shall be
automatically released and relieved of all of the obligations under this
Agreement and all Liens granted by such Grantor on its assets in favor of the
Administrative Agent shall be automatically released. Promptly following the
request and at the sole expense of the Borrower or any such Grantor, the
Administrative Agent shall file all terminations and releases necessary to
effectuate the releases described in the preceding sentence.
(c)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.
Section 8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


36

--------------------------------------------------------------------------------




Section 8.17    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement or
discharge or release the security interests or Liens or priority thereof granted
by any Grantor under any Loan Document, including the Existing GCA, or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Original Credit Agreement,
any Loan Document or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith. Nothing implied by this Agreement or in any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower or any other Grantor under any Loan Document from any
of its obligations and liabilities under the Original Credit Agreement or the
other Loan Documents or any of the Liens and security interests granted by
Borrower or any other Grantor under the Original Credit Agreement or the other
Loan Documents, including the Existing GCA. This Agreement is not a novation of
the Existing GCA but rather a complete amendment and restatement thereof.




(signature pages follow)






37

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Second Amended and
Restated Guarantee and Collateral Agreement to be duly executed and delivered as
of the date first above written.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Jeff A. Zadoks
 
Name:
Jeff A. Zadoks
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
BE PARTNER LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BEF FOODS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BEF MANAGEMENT, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BEF RESTAURANT SERVICES LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BOB EVANS EXPRESS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
BOB EVANS FARMS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BOB EVANS FARMS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BOB EVANS HOLDING, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
BOB EVANS TRANSPORTATION COMPANY, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
CASA TRUCKING, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
CRYSTAL FARMS DAIRY COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
IMPACT REAL PROPERTIES, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Secretary
 
 
 
 
 
 
 
KETTLE CREATIONS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MCAFE HOLDING, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MFI HOLDING CORPORATION
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MFI INTERNATIONAL, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
M.G. WALDBAUM COMPANY
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
MICHAEL FOODS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MICHAEL FOODS GROUP, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MICHAEL FOODS OF DELAWARE, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MOM BRANDS COMPANY, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
MOM BRANDS SALES, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
NATIONAL PASTEURIZED EGGS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
NATIONAL PASTEURIZED EGGS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
NORTHERN STAR CO.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
PCB BATTLE CREEK, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
PHI CANADA HOLDING CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Secretary
 
 
 
 
 
 
 
PINELAND FARMS POTATO COMPANY, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
POST CONSUMER BRANDS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
POST FOODS, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 
 
 
 
 
WEETABIX COMPANY, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Assistant Secretary
 
 
 

    




[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
By:
/s/ Sydney G. Dennis
 
Name:
Sydney G. Dennis
 
Title:
Director







[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]